         Case 3:20-cr-00383-JD
   Case 1:19-cr-10117-IT       Document
                         Document 649 (Ex1Parte)
                                           Filed 10/09/20   Page 1Page
                                                  Filed 09/22/20   of 1 1 of 1




                                                                 CR 20-0383 JD




                                                                       FILED
                                                                         Oct 09 2020

                                                                       SUSANY. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN FRANCISCO





